Exhibit 99.1 Management’s Responsibility The accompanying consolidated financial statements, Management’s Discussion and Analysis and all of the other information included in the Annual Report have been prepared by and are the responsibility of management of the Company.The consolidated financial statements have been prepared in accordance with accounting principles generally accepted in Canada and reflect management’s best estimates and judgements based on currently available information.The Company has a system of internal controls designed to provide reasonable assurance that the financial statements are accurate and complete in all material respects.Management believes that the internal controls provide reasonable assurance that our financial information is reliable and relevant, and that assets are properly accounted for and safeguarded from loss. The Board of Directors is responsible for ensuring that management fulfills its responsibilities for financial reporting and internal control.The Board exercises its responsibilities through the Audit Committee, appointed by the Board and comprised of independent directors, which meets with the independent auditors to satisfy itself that management’s responsibilities are properly discharged and to review the consolidated financial statements before they are presented to the Board of Directors for approval. The consolidated financial statements have been audited by Ernst & Young LLP Chartered Accountants.The independent auditors have unrestricted access to the Audit Committee.Their report outlines the scope of their examination and opinion on the consolidated financial statements. Signed:“David A. Seton” David A. Seton Chairman and Chief Executive Officer March 30, 2011 Signed:“John A. G. Seton” John A. G.Seton Chief Financial Officer March 30, 2011 1 Olympus Pacific Minerals Inc. Independent Auditors’ Report of Registered Public Accounting Firm To the Shareholders of Olympus Pacific Minerals Inc. We have audited the accompanying consolidated financial statements of Olympus Pacific Minerals Inc., which comprise the consolidated balance sheets as at December 31, 2010 and 2009, and the consolidated statements of operations and comprehensive loss, deficit, accumulated other comprehensive loss and cash flows for each of the years in the three-year period ended December 31, 2010, and a summary of significant accounting policies and other explanatory information. Management's responsibility for the consolidated financial statements Management is responsible for the preparation and fair presentation of these consolidated financial statements in accordance with Canadian generally accepted accounting principles, and for such internal control as management determines is necessary to enable the preparation of consolidated financial statements that are free from material misstatement, whether due to fraud or error. Auditors’ responsibility Our responsibility is to express an opinion on these consolidated financial statements based on our audits. We conducted our audits in accordance with Canadian generally accepted auditing standards and the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we comply with ethical requirements and plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free from material misstatement. We were not engaged to perform an audit of the Company’s internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company’s internal control over financial reporting. Accordingly, we express no such opinion. An audit involves performing procedures to obtain audit evidence about the amounts and disclosures in the consolidated financial statements. The procedures selected depend on the auditors’ judgment, including the assessment of the risks of material misstatement of the consolidated financial statements, whether due to fraud or error. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, evaluating the appropriateness of accounting policies used and the reasonableness of accounting estimates made by management, as well as evaluating the overall presentation of the consolidated financial statements. We believe that the audit evidence we have obtained in our audits is sufficient and appropriate to provide a basis for our audit opinion. Opinion In our opinion, the consolidated financial statements present fairly, in all material respects, the financial position of Olympus Pacific Minerals Inc. as at December 31, 2010 and 2009, and the results of its operations and its cash flows for each of the years in the three-year period ended December 31, 2010 in accordance with Canadian generally accepted accounting principles. Signed: “Ernst & Young LLP” Chartered Accountants Licensed Public Accountants Toronto, Canada March 30, 2011 2 Consolidated Balance Sheets As at December 31 December 31 (United States dollars) ASSETS Current Cash $ $ Accounts receivable and prepaid expenses (note 14) Inventory (note 12) Long-term Advances on plant & equipment - Property, plant and equipment (note 6) Mineral properties (note 3) Deferred exploration and development costs (note 3) Total assets LIABILITIES Current Accounts payable and accrued liabilities Capital lease obligations (note 11) Asset retirement obligation (note 4) Current portion of term loans (note 5) - Long-term Asset retirement obligation (note 4) Derivative liabilities (note 5) - Term loans (note 5) - Future income tax liability (note 13) - Total liabilities Commitments, contingencies and contractual obligations (note 9) SHAREHOLDERS' EQUITY Equity attributable to equity owners Share capital (note 7a) Contributed surplus (note 7a) Accumulated other comprehensive loss ) ) Deficit ) ) Non-controlling interest ) Total shareholders' equity Total liabilities and shareholders' equity $ $ See accompanying notes to the Consolidated Financial Statements For and on behalf of the Board March 30, 2011 Signed:“David A. Seton” David A. Seton Chairman & Chief Executive Officer Signed: “Jon Morda” Jon Morda Director & Chairman of Audit Committee 3 Olympus Pacific Minerals Inc. Consolidated Statements of Operations and Comprehensive Loss For the years ended December 31 (United States dollars) Sales $ $ $ Cost and expenses Cost of sales Amortization Royalty expense Stock-based compensation (note 7b) Interest and accretion on term loans - - Derivatives - fair value revaluation - - Corporate and administrative expenses Other (income) expense Interest income ) ) ) Write-off of deferred exploration costs - - Other income ) - - Loss on disposal of capital assets Foreign exchange loss/(gain) Loss for the period before income tax ) ) ) Income tax expense Corporate income tax (note 13) - Net loss ) ) ) Currency translation adjustment - - ) Comprehensive loss ) ) ) Attributable to: Equity owners $ ) $ ) $ ) Non-controlling interest ) - $ ) $ ) $ ) Basic and diluted loss per common share attributable to equity holders $ ) $ ) $ ) Weighted average number ofcommon shares outstanding Consolidated Statements of Deficit For the years ended December 31 (United States dollars) Deficit Beginning of the year $ $ $ Loss for the year attributable to equity owners Deficit, end of the year $ $ $ See accompanying notes to the Consolidated Financial Statements 4 Annual Report 2010 Consolidated Statements of Accumulated Other Comprehensive Loss For the years ended December 31 (United States dollars) Accumulated other comprehensive loss/(income) Beginning of the year $ $ $ ) Currency translation adjustment - - Accumulated other comprehensive loss, end of the year $ $ $ Consolidated Statements of Cash Flows For the years ended December 31 (United States dollars) Operating activities : Loss for the period after tax $ ) $ ) $ ) Items not affecting cash Amortization Loss on disposal of capital assets Gain on gold loan principal repayment ) - Stock-based compensation expense Derivatives issuance costs - - Derivatives revaluation - - Accretion of term loans - - Unrealized foreign exchange ) ) ARO adjustment (net) ) ) Write-off of deferred exploration and mineral property costs - - Changes in non-cash working capital balances Accounts receivable and prepaid expenses ) ) ) Accounts payable and accrued liabilities Inventory ) ) ) Cash used in operating activities ) ) ) Investing activities : Cash acquired in amalgamation (note 15) - - Deferred exploration and development costs ) ) ) Investment in subsidiary ) - - Acquisition of property, plant and equipment ) ) ) Cash used in investing activities ) ) ) Financing activities : Capital lease payments ) ) ) Convertible notes issued - - Gold loan notes issued - - Share issue cost - ) Shares issued, net of costs - Proceeds from options exercised Cash provided by/(used in) financing activities ) Increase/(decrease) in cash during the year ) ) Cash - beginning of the year Effect of foreign exchange rate changes on cash Cash - end of the year $ $ $ Supplemental information: Interest paid $ $
